Exhibit 10.18

EXECUTION COPY

SUPPLY AGREEMENT

This Supply Agreement (hereinafter referred to as this “Agreement”), effective
as of the 23rd day of July, 2007 (the “Effective Date”), is made by and between
SPI Pharma, Inc., a Delaware corporation with its principal offices at 321
Cherry Lane, New Castle, Delaware 19720 (hereinafter referred to as “Supplier”),
and Transcept Pharmaceuticals, Inc., a Delaware corporation with its principal
offices at 1003 W. Cutting Blvd., Suite 110, Pt. Richmond, California 94804
(hereinafter referred to as “Purchaser”). Purchaser and Supplier are sometimes
referred to herein individually as a “Party” or collectively as the “Parties”.

WHEREAS, Purchaser is engaged in the business of supplying pharmaceutical
products;

WHEREAS, Supplier is engaged in the manufacture of ingredients for the
pharmaceutical industry;

WHEREAS, Purchaser desires Supplier to supply quantities of the Product (as
defined below) to Purchaser, pursuant to purchase orders provided by Purchaser
to Supplier from time to time, on the terms and conditions described below;

WHEREAS, Supplier is willing to supply the Product to the Purchaser on the terms
and conditions described below; and

WHEREAS, Purchaser is pursuing patent protection with respect to the Finished
Product (as defined below).

NOW, THEREFORE, in consideration of the covenants, conditions and obligations
expressed herein, and intending to be legally bound thereby, the Parties hereto
agree as follows:

 

1. DEFINITIONS

Terms defined in the preamble of this Agreement have the meanings set forth
therein, and the following terms have the meanings set forth below.

“Affiliate” means, with respect to an entity, any company or other entity which
directly or indirectly controls or is controlled by or is under common control
with that entity. An entity shall be regarded as in control of another entity
for purposes of this definition if it owns or controls fifty percent (50%) or
more of the shares of the subject entity entitled to vote in the election of
directors (or, in the case of an entity that is not a corporation, for the
election of the corresponding managing authority).

“API” means the active pharmaceutical ingredient zolpidem and/or any isomers,
crystals, hydrates, anhydrates, solvates, salt forms, free acids or bases,
complexes, or polymorphs thereof.

“Applicable Laws” means all laws, ordinances, rules and regulations of any
governmental or regulatory authority that apply to the Product, Supplier’s
manufacture and supply of the Product, or this Agreement, including without
limitation (i) all applicable federal,

 

 

Confidential treatment has been requested for portions of this exhibit. These
portions have been omitted from this exhibit and have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------

state and local laws and regulations; (ii) the U.S. Federal Food, Drug and
Cosmetic Act (“FDCA”), (iii) regulations and guidelines of the FDA and other
Regulatory Agencies, and ICH guidelines and (iv) GMP, and if applicable, current
Good Laboratory Practices and current Good Clinical Practices promulgated by the
FDA and other Regulatory Agencies.

“Buffered Soda Technology” means [***].

“Facility” means: (i) Supplier’s GMP manufacturing facility located in [***]; or
(ii) any other GMP manufacturing facility meeting the requirements of this
Agreement, provided that Supplier has given Purchaser at least six (6) months’
prior written notice that it will manufacture Product for Purchaser at such
other facility.

“FDA” means the United States Food and Drug Administration, or any successor
agency thereto.

“Finished Product” means a product comprising a Product together with the API,
and which may include [***].

“Full Secondary Source Qualification” means the Secondary Source’s successful
completion and approval of a Qualification Protocol and its manufacture of [***]
of Product at production scale meeting the Specifications.

“Full Secondary Source Approval” means the Supplier’s granting of all consents
and approvals, and entering into all agreements with the Secondary Source, in
each case that are required for Purchaser to sublicense such Secondary Source
under its Product Manufacturing License as described in Section 8.1.1 and to
transfer the Product Manufacturing Technology to such Secondary Source as
described in Section 8.1.4 (including, without limitation, Supplier’s approval
of such Secondary Source and the sublicense and confidentiality agreement(s)
between such Secondary Source and Purchaser, and having entered into an
agreement with such Secondary Source binding such Secondary Source to the
provisions of Section 8.1.4, all as described in Sections 8.1.1 and 8.1.4).

“GMP” means current good manufacturing practice and standards as provided for
(and as amended from time to time) in the Current Good Manufacturing Practice
Regulations of the U.S. Code of Federal Regulations Title 21 (Parts 11, 210,
211, 820), the FDA Guidance for Industry Q7A ICH Good Manufacturing Practice for
Active Pharmaceutical Ingredients and the IPEC (The International Pharmaceutical
Excipients Council) Good Manufacturing Practices Guide for Bulk Pharmaceutical
Excipients.

“Knowledge” means, with respect to Supplier, the actual knowledge of the members
of [***] any other personnel of Supplier involved in the development and/or
commercialization of the Product.

“Manufacture” and “Manufacturing” means, along with other forms of the word, the
development, manufacturing, quality testing, handling, packaging, storage and/or
disposal of: (i) the Product and (ii) the raw materials and components used in
connection with the preparation of the Product.

 

-2-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Product” means Buffered Soda as described in the Specifications, to be
manufactured and supplied by Supplier.

“Product Manufacturing IP” means: (i) the Product Manufacturing Technology; and
(ii) any and all Patents controlled by Supplier or any of its Affiliates that
claim the Manufacturing, use (including administration), sale or importation of
the Buffered Soda Technology or that are otherwise necessary or useful for the
Manufacture of Product as permitted by this Agreement.

“Product Manufacturing License” has the meaning given in Section 8.1.1 of this
Agreement.

“Product Manufacturing Technology” means, with respect to the Buffered Soda
Technology supplied by Supplier hereunder, to the extent in writing, created in
the ordinary course of Supplier’s business and controlled by Supplier:
(i) descriptions of compositions (including raw materials used), raw material
suppliers, incoming raw material specifications and methods, production
processes and equipment used; (ii) quality control specifications and methods;
(iii) Master Batch Records (MBRs), storage requirements, process validation
protocols and results; and (iv) all information contained in Supplier’s Drug
Master File (DMF) for the Product and all other Supplier know-how relating to
the Manufacture of the Buffered Soda Technology.

“Patents” shall mean any of the following, whether existing now or in the future
anywhere in the world: (i) any issued patent, including without limitation
inventor’s certificates, utility model, substitutions, supplemental protection
certificates, extensions, confirmations, reissues, re-examination, renewal or
any like governmental grant for protection of inventions; and (ii) any pending
application for any of the foregoing, including without limitation any
continuation, divisional, substitution, additions, continuations-in-part,
provisional and converted provisional applications.

“Qualification Protocol” means a document written by the Secondary Source and
approved by Transcept which shall include the following: (i) approved Quality
Assurance Secondary Site specifications and methods for the Product;
(ii) Secondary Source approved Master Batch Manufacturing Record (MBR) for the
Product; (iii) in-process specifications and methods for the Product; (iv) a
description of the equipment to be used by the Secondary Source for the
manufacture of the Product; (v) a stability schedule to test the batches of
Product produced under such Qualification Protocol; (vi) a commitment on the
part of the Secondary Source to manufacture [***] of Product and to perform
stability testing to support the proposed re-test date; (vii) a report written
by the Secondary Source and approved by Transcept which supports all of steps
(i)-(vi) outlined above.

“Regulatory Agency” means any governmental regulatory authority involved in
regulating any aspect of the conduct, development, manufacture, market approval,
sale, distribution, packaging or use of the Product and/or Finished Product,
including the FDA and the European Medicines Evaluation Agency (“EMEA”).

 

-3-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Regulatory Approval” means a required consent, license, approval or other
authorization of a Regulatory Agency having authority over the manufacture, use,
storage, import, export, clinical testing, transport, marketing, sale or
distribution of the Product and/or Finished Product, as applicable, in all or
any portion of the Territory.

“Specifications” means with respect to the Product supplied hereunder, the
specifications for the Product that are attached hereto as Exhibit B, in each
case as such may be amended from time to time by the mutual written agreement of
the Parties.

“Supply Failure” has the meaning given in Section 8.2.3 of this Agreement.

“Term” has the meaning given in Section 10.1 of this Agreement.

“Territory” means worldwide.

 

2. PURCHASE AND SALE OF PRODUCT

2.1 Supply of Product. During the Term of this Agreement, Supplier agrees to
supply to Purchaser, and Purchaser agrees to purchase from Supplier, all
quantities of Product ordered by Purchaser pursuant to purchase orders submitted
to Supplier under Firm Orders in accordance with the terms of this Agreement and
subject to the terms of Article 5 below. During the Term and except in the event
of a Supply Failure as provided in Section 8.2, Purchaser shall purchase
[***] of its requirements for the Product for use in the Finished Product from
Supplier (the “Purchase Obligation”). Notwithstanding Purchaser’s Purchase
Obligation, Purchaser may at any time purchase from the Secondary Source (as
defined in Section 8.1.1), (i) those quantities of Product for use in the
Finished Product that are required by the Secondary Source and/or Regulatory
Authorities to keep such Secondary Source fully qualified and enabled as a
commercial manufacturer of Product for Finished Product, so long as the
quantities of Product purchased by Purchaser from the Secondary Source in a
given calendar year of the Term [***] of Purchaser’s requirements of Product for
such calendar year, and (ii) any quantities of Product ordered by Purchaser in
accordance with the terms of this Agreement that Supplier is unable to supply
but which such inability to supply would not reach the level of a Supply
Failure. No change in Specifications will be made without the mutual written
agreement of Supplier and Purchaser. Purchaser may purchase Product hereunder
through its designee (i.e. Purchaser’s contract manufacturers and/or
pharmaceutical development partners, in each case for the development and/or
commercialization of the Finished Product), and Supplier agrees to supply
Product to such designee pursuant to the terms of this Agreement; provided,
however, that Purchaser has provided the name of such designee to Supplier in
advance, and such designee has agreed in writing with Purchaser to be bound by
the confidentiality obligations of Article 11 with respect to any of Supplier’s
Information that such designee receives pursuant to this Agreement and to
purchase Product only for use in the Finished Product hereunder.

 

-4-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

2.2 Covenant. Supplier hereby covenants that it will not: (i) incorporate or use
Product with API (other than as required to supply the Product hereunder),
(ii) sell or otherwise transfer Product to its Affiliates for incorporation or
use with API, (iii) sell or otherwise transfer Product to a third party that, to
Supplier’s Knowledge, plans to use such Product for incorporation or use with
API or (iv) grant or authorize any rights or licenses to third parties or its
Affiliates to incorporate or use the Product with API. Supplier further
covenants that, in all of its arrangements with third parties or its Affiliates
relating to the use or transfer of, or grant of rights in, the Product, it will
notify such parties of the exclusive rights granted to Purchaser pursuant to
this Agreement and provide in such arrangements that Supplier has the right to
terminate such arrangements in the event that such party performs or authorizes
any of the activities described in parts (i)-(iv) above of this Section 2.2. In
the event that a party (other than Purchaser or Purchaser’s designee) receiving
the Product or rights with respect to the Product from Supplier performs or
authorizes any of the activities described in parts (i)-(iv) above, and Supplier
has Knowledge of such activities, Supplier agrees to terminate its arrangement
with such party with respect to Product, including terminating any rights
granted to such party with respect to Product, and to cease supplying Product to
such party.

2.3 Quantity.

2.3.1 Product purchase quantity is projected to be [***] with growth to be
[***]. The Parties acknowledge that these quantities are estimates only and
shall in no case be binding upon Purchaser.

2.3.2 The quantity of each Product Supplier is obligated to supply hereunder and
Purchaser is obligated to purchase hereunder for each calendar quarter shall be
as set forth in Article 5 hereof.

2.4 Orders. Orders shall be documented by written or electronic purchase order
form submitted to Supplier [***] prior to requested delivery, and will provide
for shipment in accordance with reasonable delivery schedules and lead times as
may be agreed upon from time to time by Supplier and Purchaser so long as the
maximum lead time [***] unless otherwise agreed to by the Parties. Orders for
Product shall be in [***].

2.5 Packaging. Product shall be shipped packaged in containers in accordance
with the applicable Specifications or as otherwise agreed by the Parties in
writing. Each such container will be individually labeled with a description of
its contents, including the manufacturer lot number and quantity of Product,
date of manufacture and expiration date.

 

3. PRICE OF PRODUCT; DELIVERY

3.1 Purchase Price. The purchase price for Product shall be as set forth in
Exhibit A. Notwithstanding the foregoing, if Supplier enters into a [***]
arrangement with any third party in [***] similar to this Agreement for the
supply of Product to such third party on terms or conditions [***] to such third
party than those provided to Purchaser under this Supply Agreement, then
Purchaser shall be provided the [***] including, without limitation, the [***]
being provided by Supplier to such third party.

 

-5-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

3.2 Delivery. Supplier shall deliver the quantities of Product ordered by
Purchaser on the dates specified in Purchaser’s purchase orders submitted in
accordance with Section 2.4 above. All Product shipments shall be delivered FOB
(UCC) Supplier’s shipping point at the Facility. The carrier shall be selected
by agreement between Purchaser and Supplier, except that if no such agreement is
reached, Purchaser shall select the carrier. All Product delivered hereunder
shall be suitably packed for shipment by Supplier in accordance with good
commercial practice with respect to protection of such Product during
transportation and marked for shipment to Purchaser’s specified receiving point.

 

4. INTELLECTUAL PROPERTY

4.1 Agreement IP. All Agreement IP shall be jointly owned by Supplier and
Purchaser. As used in this Section 4.1, “Agreement IP” shall mean any ideas,
improvements, discoveries, compositions, modifications, processes, technology,
materials, know-how, data, inventions (whether or not patentable) and all
intellectual property rights therein concerning the Buffered Soda Technology,
[***]. Notwithstanding the foregoing, in the event that Purchaser undergoes a
Change of Control, then Agreement IP shall not include or be deemed to include
any intellectual property rights: (A) owned or controlled by the entity
acquiring Purchaser (or acquiring Purchaser’s assets to which this Agreement
relates, as applicable) (the “Acquirer”), or Acquirer’s Affiliates, prior to
such Change of Control; or (B) thereafter developed by Acquirer or its
Affiliates (i) under a product development program that existed prior to such
Change of Control; (ii) without access to or reliance upon any Information
exchanged or developed under this Agreement; and (iii) without the involvement
of any current or former employee of Purchaser after such Change of Control, in
each case, as demonstrated by documentation from Acquirer. In addition,
Agreement IP shall not include Product Manufacturing IP. Subject to the licenses
granted by each Party to the other in Section 4.3 below, it is understood that
neither Party shall have any obligation to account to the other for profits, or
to obtain any approval of the other Party to license, assign or otherwise
exploit the Agreement IP, by reason of joint ownership thereof, and each Party
hereby waives any right it may have under the laws of any jurisdiction to
require any such approval or accounting. As used in this Section 4.1, a “Change
of Control” shall mean: (x) the closing of any transaction or series of related
transactions (including, without limitation, any reorganization, merger or
consolidation) involving Purchaser in which the stockholders of Purchaser
immediately prior to such transaction or series of related transactions do not
continue to own, or receive in such transaction or series of related
transactions, at least fifty percent (50%) of the voting power of the continuing
or surviving entity; or (y) the sale of all, or substantially all, of the assets
of Purchaser related to this Agreement.

 

-6-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

4.2 Ownership of Product Manufacturing IP. Supplier shall own all Product
Manufacturing IP.

4.3 Licenses. Supplier shall grant and hereby grants a perpetual, irrevocable,
royalty-free, fully paid-up exclusive license, with the right to grant and
authorize sublicenses, to Purchaser under Supplier’s right, title and interest
in the Agreement IP for the sole purpose of and only to the extent reasonably
necessary to use, sell, offer to sell, and/or distribute Finished Product in the
Territory. Purchaser shall grant and hereby grants a perpetual, irrevocable,
royalty-free, fully paid-up exclusive license, with the right to grant and
authorize sublicenses, to Supplier under Purchaser’s right, title and interest
in the Agreement IP to make, have made, use, sell, offer to sell, and/or
distribute Buffered Soda Technology alone or in combination with an active
pharmaceutical ingredient other than API in the Territory.

4.4 Further Assurances. In addition to the requirement set forth in
Section 15.5, each Party agrees to execute, at the reasonable request of the
other Party, and at the other Party’s expense, all patent applications,
assignments, lawful oaths and any other documents reasonably necessary to effect
the ownership provisions set forth in Section 4.1 above, and to ensure that each
Party’s intellectual property rights are protected and enforceable. In
particular, each Party shall assign (or cause to be assigned) to the other an
undivided one-half interest in its right, title, and interest in and to all
Agreement IP, including Purchaser assigning (or causing to be assigned) to
Supplier an undivided one-half interest in its right, title and interest in and
to all Agreement IP disclosed in the Provisional Patent Application.

4.5 Sale of Product to Others. Subject to Supplier’s obligations under
Section 2.2 above, Supplier shall be free to make, have made, develop, use, sell
offer to sell, and distribute Product alone or for use with any active
pharmaceutical ingredient other than API.

4.6 Patent Prosecution and Cooperation. Subject to Section 4.7, below, Supplier
shall have sole discretion regarding whether to file patent applications
claiming the Agreement IP directed specifically to Buffered Soda Technology
(alone, or in combination with an active pharmaceutical ingredient other than
API) and Purchaser shall have sole discretion regarding whether to file patent
applications claiming the Agreement IP directed specifically to Finished
Product. Each Party shall file and control patent prosecution for the respective
patent applications at its own cost. The Parties shall cooperate with and assist
each other, to the extent reasonably necessary and without additional cost to
the other Party, to protect Agreement IP, including but not limited to,
preparing, filing, prosecuting, and maintaining the respective patent
applications in a manner to ensure that any Agreement IP is protected, and to
ensure that any resulting patent is valid and enforceable. Each Party shall
provide to the other Party a copy of all patent applications claiming the
Agreement IP prior to filing for review, comment, and approval by such Party.
Each Party shall also provide to the other Party copies of all Patent Office
correspondence related to the prosecution of such patent applications for review
and comment, and the Parties agree to consider the other Party’s comments in
good faith.

4.7 Option. In the event that Supplier or Purchaser elects not to pursue patent
protection claiming the Agreement IP pursuant to Section 4.6 (either by not
filing any patent application or by not filing a patent application in a
particular jurisdiction), the other Party shall have the option to assume
responsibility to file and prosecute patent applications claiming the

 

-7-



--------------------------------------------------------------------------------

Agreement IP at its sole cost and expense. Each Party shall give at least
forty-five (45) days notice, prior to any bar date or otherwise, to the other
Party of its intent not to file for patent protection claiming the Agreement IP
and the other Party shall have the option to file for such patent protection on
its own behalf, subject however to Section 4.3.

4.8 Cooperation in Litigation. Each Party shall notify the other Party upon
notice of infringement or misappropriation of the Agreement IP by a third party
and/or upon receipt of a claim or allegation that the Agreement IP infringes
third party intellectual property rights. Each Party shall have the right to
enforce the Agreement IP as follows: (i) Purchaser shall have the right to
enforce any Agreement IP directed solely to the [***]; and (ii) Supplier shall
have the right to enforce any Agreement IP directed solely to [***] or a
combination of [***]; provided that in the case of enforcement of Patents,
Purchaser shall have the right to enforce a Patent in which all of the claims of
such Patent are directed solely to [***]. In all other instances of enforcement
of Agreement IP, each Party shall use its reasonable business judgment to
determine whether such Party should consent to initiating an enforcement action.
Each Party agrees to reasonably cooperate with the other Party in such
enforcement actions at the initiating Party’s expense, including by joining as a
party to such enforcement actions at the request of the initiating Party. The
initiating Party agrees to keep the other Party reasonably informed of the
progress of any such enforcement action, and such other Party shall have the
right to participate with counsel of its own choice at its own expense. The
Parties agree that damage awards resulting from any such enforcement action will
be apportioned between the Parties according to the economic injury sustained by
each Party by virtue of the infringement that was the subject of such
enforcement action. The Parties also agree to cooperate and assist each other to
the extent necessary to defend an allegation of infringement or misappropriation
if one or both Parties are named as defendants in a suit for infringement or
misappropriation of third party intellectual property rights. Cooperation and
assistance of one Party will be at the cost and expense of the Party that is
named in the suit. If both Parties are named in the suit, each Party will
cooperate and assist at its own cost and expense.

 

5. FORECASTS AND FIRM ORDERS

5.1 Forecasts. Upon the execution of this Agreement by the Parties, and by
December 31st of each year of the Term (excluding December 31st of the last year
of the Term, unless this Agreement is extended by the mutual written consent of
the Parties), the Purchaser shall provide Supplier with an estimated non-binding
forecast of its requirements for the Product for the following calendar year. In
addition, the Purchaser shall by the end of each calendar quarter provide a
rolling forecast on a quarterly basis of its requirements for the Product for
the following four calendar quarters (“Q1”, “Q2”, “Q3” and “Q4”).

5.2 Firm Orders.

5.2.1 The forecast given by Purchaser for Ql shall constitute a firm order
(“Firm Order”) for the Product for Ql and Purchaser shall be obligated to
purchase, and Supplier shall be obligated to supply, such quantities of Product
pursuant to one or more purchase orders submitted to Supplier during Ql, in each
case within the applicable ranges specified in Section 5.2.2 below.

 

-8-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

5.2.2 It is understood and agreed that the forecasted quantities of Product for
Q2, Q3 and Q4 shall not be binding upon Purchaser in any respect, and Purchaser
shall not be liable with respect to its good faith efforts to provide such
non-binding forecasts. Notwithstanding the foregoing, the Firm Order for the
then current Q1 may not be for an amount [***] of the immediately preceding
forecast for each such calendar quarter and Supplier shall not be obligated to
supply [***] of such forecasted amount, in each case unless otherwise agreed by
the Parties in writing; provided, however, that Supplier shall use commercially
reasonable efforts to fill the amounts of any Firm Order [***] described above.

 

6. QUALITY

6.1 Specifications. The Supplier agrees that the Product supplied hereunder
shall conform to the Specifications applicable to the Product and shall be
manufactured at the Facility in accordance with Applicable Laws, including GMP
manufacturing and record keeping procedures.

6.2 Quality Control. Prior to each shipment of Product, Supplier shall perform
quality control testing procedures and inspections to verify that the Product to
be shipped conforms fully to the applicable Specifications. Each shipment of
Product shall be accompanied by a certificate of analysis in a form acceptable
to Purchaser and describing all current requirements of the Specifications,
results of tests performed certifying that the Product supplied has been
manufactured, controlled and released at the Facility in accordance with the
Specifications and Applicable Laws.

6.3 Batch Records; Samples. Supplier shall maintain batch records sufficient to
trace the history of each batch, and representative samples from each batch of
Product manufactured hereunder, for record keeping, stability testing, and other
regulatory purposes, including as may be required by the Specifications or
Applicable Laws, for as long as required by such Applicable Laws. Upon the
request of Purchaser and so long as Supplier is required to maintain such
records, Supplier shall provide Purchaser reasonable access to and copies of
such records and samples.

6.4 Rejected Product. Purchaser’s receipt of any Product delivered hereunder
shall be an unqualified acceptance of such Product, as applicable; provided,
however, that Purchaser may reject such Product within [***] after such receipt
if during such period Purchaser or its designee discovers, upon inspection of
such Product, that such Product fails to conform with the Specifications
therefor or otherwise fails to conform to the warranties given by Supplier in
Article 13 below. Such rejection shall be accomplished by giving written notice
to Supplier and, upon request from Supplier, Purchaser shall return the rejected
Product in accordance with Supplier’s reasonable instructions and at Supplier’s
expense, provided that such instructions comply with all Applicable Laws.
Supplier shall use its best efforts to replace rejected Product [***] and in any
event within [***] after Supplier’s receipt of notice thereof. In the event all
or part of a shipment of Product is rejected prior to Purchaser’s payment
therefor, Purchaser may withhold such payment until receipt of replacement
Product that conform with the Specifications therefor and to the warranties
given by Supplier in

 

-9-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Article 13 below. The Parties shall use their reasonable efforts to resolve any
dispute that may arise pursuant to this Section. If the Parties fail to agree,
within [***] of Purchaser providing notice of rejection, whether any delivery of
the Product supplied by Supplier to Purchaser conform to the Specifications
therefor and the warranties given by Supplier in Article 13, the dispute shall
be determined by an independent laboratory/expert mutually selected by the
Parties and the decision of such independent laboratory/expert shall be final
and binding on the Parties with respect to whether the Product in question
conforms to the Specifications therefor and the warranties given by Supplier in
Article 13. In the event that the independent laboratory/expert decides that the
Product in question conforms to the Specifications and the warranties given by
Supplier in Article 13, such Product shall be deemed accepted by Purchaser. In
the event that the independent laboratory/expert decides that the Product in
question do not conform to the Specifications and/or the warranties given by
Supplier in Article 13, Supplier shall use its best efforts to replace such
Product within the shortest possible time and in any event within [***] after
Supplier’s receipt of notice regarding the independent laboratory/expert’s
decision. For purposes of clarity, only disputes between the Parties regarding
conformance of the Product as expressly described in this Section 6.4 above
shall be resolved by an independent laboratory/expert, and all other disputes
between the Parties shall be governed by the provisions of Section 15.8 below.
The independent laboratory/expert’s fees and the prevailing Party’s
out-of-pocket costs incurred in connection with the independent
laboratory/expert’s decision shall be borne by the Party against whom the
independent laboratory/expert’s decision is given.

6.5 Latent Defects. In the event either Party becomes aware of any defect in any
batch of Product that is not discoverable upon a reasonable inspection or
incoming quality assurance testing as set forth in the Specifications, it shall
immediately (and in no case later than [***] after reaching such awareness)
notify the other Party in writing (identifying the batch(es) involved), and
provided that not more than [***] has elapsed since the receipt of the Product
and to the extent the Product is being used to manufacture Finished Product, the
rejection provisions of Section 6.4 above shall apply notwithstanding any
expiration of the [***] described therein. In the event Purchaser fails to
provide such notice of defect within [***] after it becomes aware of any defect
therein, Purchaser shall be deemed to have accepted such batch and the recovery
portions of Section 6.4 shall not apply to such batch.

6.6 Audits. Purchaser shall have the right to conduct, upon reasonable notice
and at its own expense, a periodic (limited to one audit per year) site and
quality audit of the portion of the Facility used to manufacture and/or supply
the Product hereunder during normal business hours, including Supplier’s
relevant books and records related thereto, in order to determine Supplier’s
compliance with Applicable Laws and this Agreement. In addition, Purchaser shall
be entitled to review Supplier’s standard operating procedures applicable to its
manufacture and supply of the Product hereunder, including with respect to
quality control.

6.7 Recalls on Finished Product. Responsibility for the initiation of and
liability for recalls of the Finished Product shall be solely that of Purchaser;
provided, however, that to the extent a recall is attributable to the gross
negligence of Supplier, Supplier shall be [***]; provided, further, that
Supplier’s liability for any and all such recalls, whether under this Section or
otherwise [***].

 

-10-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

7. INVOICING AND PAYMENT

7.1 Invoices; Payment. Supplier shall submit an invoice to Purchaser upon
shipment of Product ordered by Purchaser under this Agreement. All invoices will
be sent to the address specified in the applicable purchase order, and each
invoice will state the aggregate and unit price for Product in a given shipment,
plus any insurance, taxes, or other costs incident to the purchase or shipment
initially paid by Supplier but to be borne by Purchaser under this Agreement
pursuant to Section 7.2 below. All invoices for Product purchased by Purchaser
shall be paid net thirty (30) days upon receipt by Purchaser of the applicable
invoice.

7.2 Taxes. Any and all taxes (other than taxes levied or measured by income), or
other charges of any nature imposed by any competent governmental authority,
which shall become payable by reason of the sale of the Product to Purchaser
hereunder, shall be paid by the Supplier and the Supplier may either bill the
same to the Purchaser separately or add the same to the price of the Product
sold hereunder.

7.3 Currency. All amounts payable by Purchaser hereunder will be made in United
States Dollars.

 

8. LICENSE AND TECHNOLOGY TRANSFER; FAILURE TO SUPPLY

8.1 License and Technology Transfer.

8.1.1 Supplier hereby grants to Purchaser a non-exclusive, worldwide license
under the Product Manufacturing IP and Agreement IP, to Manufacture Product for
use in Finished Products, solely for the purpose of qualifying one (1) third
party manufacturer (such manufacturer, a “Secondary Source”) to Manufacture
Product (the “Product Manufacturing License”), such Product Manufacturing
License to expire as provided in Section 10.4 hereof. Purchaser shall be
permitted to sublicense to one Secondary Source the Product Manufacturing
License solely for the Secondary Source to Manufacture Product for Purchaser for
use in Finished Product (or Additional Finished Products to the extent that the
Product Manufacturing License is expanded pursuant to Article 9 below), provided
that (1) such Secondary Source has entered into a confidentiality agreement with
Purchaser and Supplier as described in Section 8.1.4 below, (2) has agreed with
Supplier to be bound by the terms of Section 8.1.4 below and (3) Supplier, in
its sole discretion, has approved the provisions of the sublicense agreement
between Purchaser and the Secondary Source relating to confidentiality, the
matters described in Section 8.1.4 or the Product Manufacturing Technology or
the Buffered Soda Technology, such approval not to be unreasonably delayed.
Purchaser’s designation of the Secondary Source shall require the prior written
consent of Supplier, such consent not to be unreasonably delayed.

8.1.2 In consideration for the Product Manufacturing License granted by Supplier
to Purchaser under Section 8.1.1 above and Supplier’s transfer of the Product
Manufacturing Technology and assistance therewith described in Section 8.1.4
below, Purchaser agrees to pay to Supplier a fee of [***] (the “Product
Manufacturing Enablement and License Fee”), payable as follows:

(a) [***], which Supplier acknowledges was paid by Purchaser upon the execution
of that certain Letter of Intent between the Parties dated May 9, 2007 (the
“LOI”).

 

-11-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(b) [***] payable [***] days following the Effective Date.

(c) [***] payable upon the first to occur of the following: (i) [***] after the
date of Full Secondary Source Qualification, and (ii) [***] after the date of
Full Secondary Source Approval.

8.1.3 Upon the execution of this Agreement, Supplier shall transfer the
necessary Product Manufacturing Technology (including an [***] for the Product)
to Purchaser in order to enable Purchaser to fully exercise all of its rights
under the Product Manufacturing License to qualify and enable the Secondary
Source to Manufacture Products for use in Finished Products. In addition, [***]
It is understood that Purchaser intends for the Secondary Source to maintain a
DMF for the Manufacture of Product for Finished Product in addition to the DMF
held by Supplier pursuant to Section 12.1, and in addition to Supplier’s
obligations under this Section 8.1.3, Supplier shall promptly notify Purchaser
of any changes to its DMF for the Product and provide to the Secondary Source a
copy of thereof to enable the Secondary Source to update its DMF accordingly.
[***]

8.1.4 Within [***] time after Purchaser’s designation and Supplier’s approval of
the Secondary Source, Supplier, Purchaser and the Secondary Source shall enter
into a confidentiality agreement governing such Secondary Source’s use and
disclosure of the confidential information of Supplier contained in the Product
Manufacturing IP, such confidentiality agreement to be subject to approval by
Supplier, in its sole discretion, such [***]. The Secondary Source shall not use
the Product Manufacturing Technology except to Manufacture Product for Purchaser
or its designees (i.e. Purchaser’s contract manufacturers and/or pharmaceutical
development partners, in each case for the development and/or commercialization
of the Finished Product) for use in Finished Product (and for any Additional API
that the Product Manufacturing License is expanded to include pursuant to
Article 9 below) and shall not Manufacture Product outside of the
Specifications.

 

-12-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

The Secondary Source shall be permitted to disclose the Product Manufacturing
Technology to Regulatory Agencies to the extent required to obtain and maintain
Regulatory Approval of the Finished Product (and any Additional Finished
Products that the Product Manufacturing License is expanded to include pursuant
to Article 9 below).

8.1.5 Supplier agrees to allow a third party designated by Purchaser and
approved in advance by Supplier, such approval not to be unreasonably withheld
or delayed, to (i) review the full contents of the [***] prepared by the
Secondary Source, and (ii) to have access to all of the Secondary Source’s
facilities for the [***] (including all relevant equipment) and Product
Manufacturing Technology utilized by the Secondary Source in connection with the
[***] and/or referenced in the [***], in each of cases (i) and (ii) as may be
reasonably necessary for such third party to determine the accuracy and
completeness of the information contained in the [***]. Such third party shall
be subject to Supplier’s standard confidentiality terms with respect to
Supplier’s proprietary information received or observed by such third party in
the course of its review described above and shall have the right to disclose
its findings to Purchaser.

8.1.6 The Parties agree that, in the event that the Secondary Source breaches
the restrictions of its sublicense under the Product Manufacturing License or
breaches its confidentiality obligations with respect to the Supplier
Information disclosed to it, Supplier shall have the right to terminate the
Product Manufacturing License (which, for clarity, shall terminate Purchaser’s
sublicense to such Secondary Source) immediately upon written notice to
Purchaser; provided, however, that no such termination shall be effective if the
Secondary Source and/or Purchaser cures the material breach of the Secondary
Source giving rise to such termination within [***] of such notice. For clarity,
except for the right of Supplier to terminate the Manufacturing License as
described in the foregoing sentence, a breach by the Secondary Source of any of
its agreements with or obligations to Purchaser and/or Supplier shall not give
rise to a right by Supplier to terminate this Agreement or any of the rights or
obligations of the Parties hereunder. For further clarity, Supplier’s right to
terminate the Product Manufacturing License as described hereunder shall not in
any way limit Supplier’s right to pursue all other legal and equitable remedies
available to it in the event of a breach by the Secondary Source of its
sublicense under the Product Manufacturing license or of its confidentiality
obligations with respect to the Supplier Information.

8.2 Supply Failure.

8.2.1 Without limiting Supplier’s obligations to supply Product to Purchaser
under Article 2 above, Supplier shall give Purchaser prompt written notice if
Supplier becomes aware that it will not be able to supply Purchaser’s orders for
Product as required under this Agreement, and Supplier shall give Purchaser
[***] written notice prior to any discontinuation by it of the manufacture or
sale of the Product.

8.2.2 Subject to the terms of Sections 8.2.3 and 8.2.4 below and without
limiting Supplier’s obligations to supply Product to Purchaser under Article 2
above, in the event that Supplier actually fails to supply [***] of the
quantities of Product in a particular calendar quarter pursuant to orders
submitted by Purchaser pursuant to and in accordance with the terms and
conditions of this Agreement (including Article 6) within [***] of the dates
specified in such orders in compliance with this Agreement, the Parties shall
promptly meet to develop a corrective action plan in order to avoid such failure
to supply in the future.

 

-13-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

8.2.3 Notwithstanding anything in this Agreement to the contrary (including,
without limitation, the terms of Section 8.2.2 above), in the event that
Supplier actually fails to supply [***] of the quantities of Product in any two
consecutive calendar quarters pursuant to orders submitted by Purchaser pursuant
to and in accordance with the terms and conditions of this Agreement (including
Article 6) within [***] of the dates specified in such orders in compliance with
this Agreement, such event shall be deemed a “Supply Failure.”

8.2.4 In the event of a Supply Failure, Supplier shall allocate the Product that
it has in inventory, or is able to produce, on a reasonable pro-rated basis,
among Supplier’s customers for Product (including Purchaser, its Affiliates,
sublicensees and distributors) based on the forecasts of Purchaser, and
Supplier’s other customers; and Purchaser’s Purchase Obligation under
Section 2.1 shall terminate, and Purchaser shall have the right to purchase
quantities of Product from the Secondary Source at its discretion (and the
Secondary Source shall have the right to Manufacture such quantities). In
addition to the terms of this Section 8.2.4 above, the following terms shall
apply in the event of a Supply Failure.

(a) In the event that such Supply Failure is the first Supply Failure to occur
during the term of this Agreement, at the written request of Supplier, if
Supplier has taken the necessary steps to ensure that a Supply Failure will not
re-occur, the Parties shall discuss in good faith reinstating Purchaser’s
Purchase Obligation under Section 2.1. If the Parties mutually agree in good
faith that Supplier has remedied the Supply Failure and has taken all steps
necessary to ensure that a Supply Failure will not re-occur, Purchaser’s
Purchase Obligation under Section 2.1 shall be reinstated, effective [***]
following the date of such agreement (such effective date of reinstatement, the
“Purchase Obligation Re-instatement Date”); provided, however, that, (i) the
terms of such re-instated Purchase Obligation may be re-adjusted, as mutually
agreed upon by the Parties, to increase the preparedness of Purchaser in the
event of a subsequent Supply Failure, including without limitation by initially
providing for a smaller Purchase Obligation that increases over a period of
years to its original amount if there are no subsequent Supply Failures during
such time; (ii) for the calendar year that the Purchaser’s Purchase Obligation
is re-instated, the Purchase Obligation shall be pro-rated to be only with
respect to Purchaser’s requirements for Products for the period commencing on
the Purchase Obligation Re-Instatement Date and ending on the last day of such
calendar year; and (iii) Purchaser’s Purchase Obligation under Section 2.1 shall
be subject to, and modified to the extent necessary to comply with, any
obligations incurred by Purchaser between the date of the Supply Failure and the
date that the Parties agreed that the Purchase Commitment should be re-instated.

(b) In the event that such Supply Failure is not the first Supply Failure to
occur during the term of this Agreement (i.e. one or more Supply Failures have
occurred during the term of this Agreement prior to such Supply Failure),
(i) Purchaser’s Purchase Obligation under Section 2.1 shall terminate without
any obligation on the part of Purchaser to discuss reinstatement of such
Purchase Obligation with Supplier; and (ii) Purchaser may, at its sole option,
terminate this Agreement immediately upon written notice to Supplier.

 

-14-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

8.2.5 This Section 8.2 shall in no way limit any of Purchaser’s legal, equitable
or other remedies for Supplier’s breach of its obligations to supply Product to
Purchaser under Article 2.

 

9. OPTION

9.1 The Parties agree that, upon Purchaser’s written notice to Supplier of its
desire to obtain [***] with respect to the use of the Product in a finished
product containing an active ingredient other than API (such active
pharmaceutical ingredient, an “Additional API”, such finished product, an
“Additional Finished Product”), Supplier shall promptly inform Purchaser in
writing whether it has the right, as of the time of Purchaser’s notice, to grant
[***] for the use of the Product with such Additional API in an Additional
Finished Product (the “Supplier Notice”). In the event that Supplier notifies
Purchaser that it does not have the right to grant such [***], neither Party
shall have any further rights or obligations to the other under this Article 9
with respect to such Additional API. In the event that Supplier has the right to
grant [***] with respect to the use of the Product with such Additional API in
an Additional Finished Product as of the time of Purchaser’s notice, Purchaser
may, in its sole discretion and within thirty (30) days of its receipt of the
Supplier Notice, elect to pay to Supplier an [***] of [***] (an “[***]”) in
consideration for the [***] to use the Product with such Additional API in an
Additional Finished Product. Upon Purchaser’s payment of such [***], Supplier
agrees that it will not: (i) incorporate or use Product with such Additional API
(other than as required to perform its obligations hereunder), (ii) sell or
otherwise transfer Product to its Affiliates for incorporation or use with such
Additional API, (iii) sell or otherwise transfer Product to a third party that,
to Supplier’s Knowledge, plans to use such Product for incorporation or use with
such Additional API or (iv) grant or authorize any rights or licenses to third
parties or its Affiliates to incorporate or use the Product with such Additional
API. Upon Purchaser’s payment to Supplier of the [***] for such Additional API,
Supplier further agrees that, in all of its arrangements with third parties or
its Affiliates relating to the use or transfer of, or grant of rights in, the
Product, it will bind such parties to restrictions similar to those contained in
(i)-(iv) of this Section 9.1 above, with respect to such parties’ use and
transfer of, and grant of rights in, the Product with respect to such Additional
API. The Parties agree that an [***] shall be due for each Additional API for
which Purchaser desires to obtain the [***] described hereunder.

9.2 In the event that Purchaser obtains [***] with respect to an Additional API
as described in Section 9.1, the following shall apply.

9.2.1 Provided that Supplier is able to supply Product in accordance with the
terms of this Agreement (including the terms of Section 2.1 and Article 6) and
except in the event of a Supply Failure (as defined in Section 8.2.3 above),
Purchaser’s Purchase Obligation described in Section 2.1 shall be expanded to
include the obligation to purchase from Supplier [***] of its requirements of
the Product for use in the Additional Finished Product containing such
Additional API. Notwithstanding such Purchase Obligation,

 

-15-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Purchaser may at any time purchase from the Secondary Source, (i) those
quantities of Product for use in the applicable Additional Finished Product that
are required by the Secondary Source and/or Regulatory Authorities to keep such
Secondary Source fully qualified and enabled as a commercial manufacturer of
Product for such Additional Finished Product, so long as the quantities of
Product purchased by Purchaser from the Secondary Source in a given calendar
year of the Term do not exceed [***] of Purchaser’s requirements of Product for
such calendar year, and (ii) any quantities of Product ordered by Purchaser in
accordance with the terms of this Agreement that Supplier is unable to supply
but which such inability to supply would not reach the level of a Supply
Failure.

9.2.2 The Product Manufacturing License (including Purchaser’s sublicense to the
Secondary Source designated in accordance with Section 8.1.1 above) shall be
expanded to include the right to Manufacture Product for use in Additional
Finished Products containing such Additional API. For clarity, such expanded
Product Manufacturing License shall not include rights with respect to any
Additional APIs for which Purchaser has not obtained [***] for pursuant to
Section 9.1 above.

 

10. TERM AND TERMINATION

10.1 Term of Agreement. Unless earlier terminated as described below, this
Agreement shall be effective as of the Effective Date and shall remain in effect
until the earlier of (i) the tenth (10 th) anniversary of the first commercial
sale of a Finished Product by Purchaser or its partner and (ii) the thirteenth
(13th) anniversary of the Effective Date (the “Term”).

10.2 Termination. This Agreement may be terminated by either Party as follows:

10.2.1 Upon [***] written notice to the other Party, in the event of a breach of
this Agreement by such other Party, which breach is not cured within such [***],
provided, however, if during such [***] period, the allegedly breaching Party
disputes that it has materially breached this Agreement, then the other Party
shall not have the right to terminate this Agreement until it has been finally
determined in accordance with Section 15.8 below that the allegedly breaching
Party has materially breached this Agreement, and such Party fails to comply
herewith within [***] thereafter; or

10.2.2 Upon prior written notice to the other Party: (i) if the other Party is
declared insolvent or bankrupt by a court of competent jurisdiction, (ii) if a
voluntary or involuntary petition in bankruptcy is filed in any court of
competent jurisdiction against the other Party and such petition is not
dismissed within [***] after filing, (iii) if the other Party shall make or
execute an assignment of substantially all of its assets for the benefit of
creditors, or (iv) substantially all of the assets of such other Party are
seized or attached and not released within [***] thereafter.

10.3 Termination by Supplier.

10.3.1 Supplier may terminate this Agreement upon ninety (90) days prior written
notice to Purchaser if Purchaser, in any calendar year commencing with 2010,
purchases less than [***] of Product (the “Minimum Purchase Requirement”)
hereunder in the aggregate for

 

-16-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

such entire calendar year; provided, however, that no such termination shall be
effective if, within such [***] period, Purchaser purchases or makes payment for
the amount of Product necessary to satisfy the Minimum Purchase Requirement for
such calendar year. Notwithstanding the foregoing, if Supplier does not provide
written notice of termination of this Agreement within [***] after the end of a
calendar year for which Purchaser purchased less than the Minimum Purchaser
Requirement and for which Supplier has a right to terminate this Agreement
hereunder, Supplier shall no longer have the right to terminate this Agreement
hereunder for Purchaser’s purchase of less than the Minimum Purchaser
Requirement for such calendar year. For clarity and subject to the conditions of
this Section 10.3 set forth above, Supplier shall still have the right to
terminate this Agreement under this Section 10.3 for Purchaser’s purchase of
less than the Minimum Purchase Requirement in the aggregate in a subsequent
calendar year.

10.3.2 Supplier may terminate this Agreement for convenience upon twelve (12)
months’ prior written notice; provided, however, that no such termination shall
be effective until the third (3rd) anniversary of the first to occur of the
following: (i) the date of Full Secondary Source Qualification; and (ii) the
date of Full Secondary Source Approval.

10.4 Effect of Termination.

10.4.1 Termination or expiration of this Agreement shall not relieve a Party
from any liability that, at the time of such termination or expiration, has
already accrued to the other Party.

10.4.2 The provisions of Articles 1, 4, and 10-15 (except as provided in
Sections 10.4.3, 10.4.4 and 10.4.5 below), and Sections 2.2, 6.3, 6.5 and 6.7 of
this Agreement shall survive the expiration or termination of this Agreement for
any reason.

10.4.3 In the event of the expiration of this Agreement in accordance with
Section 10.1 upon (i) earlier of the [***] of the first commercial sale of
Finished product by Purchaser or its partner and (ii) the [***] of the Effective
Date, the product Manufacturing License granted in Section 8.1 (and any
expansions made thereto and exclusivity covenants granted by Supplier, in each
case pursuant to Article 9, as of the effective date of such termination or
expiration) shall survive, provided Purchaser pays to Supplier the balance of
the Product Manufacturing Enablement and License Fee, any [***] and any other
amount remaining as of the effective date of such expiration due and owing to
Supplier under this Agreement.

10.4.4 Notwithstanding the foregoing and anything in this Section 10.4 to the
contrary, in the event that this Agreement is terminated by Supplier pursuant to
Section 10.3.1 or for material breach by Purchaser, the Product Manufacturing
License granted in Section 8.1 (and any expansions made thereto and exclusivity
covenants granted by Supplier, in each case pursuant to Article 9, as of the
effective date of such termination or expiration) shall not survive.

10.4.5 Notwithstanding the foregoing and anything in this Section 10.4 to the
contrary, in the event that this Agreement is terminated by Purchaser for a
material breach by Supplier (or for a Supply Failure pursuant to
Section 8.2.4(b)) or by Supplier pursuant to

 

-17-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Section 10.3.2: the Product Manufacturing License granted in Section 8.1 (and
any expansions made thereto and exclusivity covenants granted by Supplier, in
each case pursuant to Article 9, as of the effective date of such termination or
expiration) shall survive provided Purchaser pays the balance of the Product
Manufacturing Enablement and License Fee and/or [***] remaining as of the
effective date of such termination. Provided that Purchaser pays the balance of
the Product Manufacturing Enablement and License Fee and/or [***] remaining as
of the effective date of such termination, Supplier further agrees to expand the
scope of the Product Manufacturing License, without any additional license fees
or payments due to Supplier, to allow Purchaser to sublicense one (1) third
party manufacturer in addition to the Secondary Source solely for such third
party manufacturer to Manufacture Product for Purchaser for use in Finished
Product (or Additional Finished Products to the extent that the Product
Manufacturing License was expanded pursuant to Article 9), subject to all
Supplier approval rights and conditions of confidentiality that were required
under Section 8.1 for the sublicense of the Product Manufacturing License to the
Secondary Source as well as Supplier’s right to terminate the Product
Manufacturing License under Section 8.1.6, applied mutatis mutandis as a
condition to the expansion of the Product Manufacturing License (as described
hereunder) to include such third party manufacturer.

 

11. CONFIDENTIAL INFORMATION

11.1 Information. The Parties may from time to time disclose to each other
Information. As used herein, “Information” means any information disclosed by
one Party to the other Party that (i) if disclosed in tangible form, is marked
“confidential” or with other similar designation to indicate its confidential or
proprietary nature; (ii) if disclosed orally, is indicated orally to be
confidential or proprietary by the Party disclosing the information at the time
of the disclosure and is confirmed in writing as confidential or proprietary by
the disclosing Party within [***] after such disclosure; (iii) is disclosed
during an audit under Section 6.6; (iv) are trade secrets disclosed by Supplier
to Purchaser under this Agreement regarding the Product Manufacturing Technology
and/or Buffered Soda Technology (the foregoing in part (iv), collectively,
“Supplier Trade Secret Information”). Notwithstanding the foregoing, Information
shall not include any information to the extent that such information (x) is or
becomes generally available to the public through no fault of the receiving
Party; (y) can be demonstrated in writing (1) to have been known by the
receiving Party, other than under an obligation of confidentiality, at the time
of its disclosure by the other Party or (2) to have been independently developed
after the date of disclosure by the receiving Party without the application or
use of the disclosing Party’s Information; or (z) becomes known to the other
Party from a source other than the disclosing Party (or, with respect to
Supplier Trade Secret Information disclosed by either Party to the Secondary
Source pursuant to this Agreement, a source other than the Secondary Source)
without breach of this Agreement by such Party, provided, that such source has
the lawful right to disclose such Information to such Party.

11.2 Confidentiality. During the Term and until the [***] of the end of the Term
(whether by termination or expiration), each of the Parties and their respective
employees and agents shall hold in confidence all Information (other than
Supplier Trade Secret Information that is Information) of the other Party.
Purchaser and its respective employees and agents shall hold in confidence
indefinitely all Supplier Trade Secret Information that is Information. Nothing
contained in this Article 10 shall prevent either Party from disclosing any

 

-18-

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Information of the other Party to the extent reasonable necessary in complying
with applicable governmental laws, regulations (such as SEC regulations) or
orders (including court orders); provided that if a Party is required by law to
make any such disclosure of the other Party’s Information, other than pursuant
to a confidentiality agreement, it will give reasonable advance notice to the
other Party of such disclosure and will use its reasonable efforts to secure
confidential treatment of such Information. Notwithstanding the foregoing and
anything herein to the contrary Purchaser may disclose Supplier Information:
(A) that is contained in Product certificates of analysis or compliance, pricing
information, Specifications or assay methods related to the Specifications to
those of its contractors and consultants who have a need to know and have agreed
in writing to be bound by the confidentiality obligations of this Article 11;
(B) to the extent required by Regulatory Agencies in connection with Finished
Product containing Product; (C) to a Secondary Source in accordance with the
provisions of Section 8.1 above in connection with its exercise of the Product
Manufacturing License.

11.3 Confidential Terms; Provisional Patent Application. Each Party shall treat
the terms and exhibits of this Agreement and the contents of the Provisional
Patent Application as the Information of the other Party, provided that the
contents of the Provisional Patent Application shall no longer be Information
upon their publication by the United States Patent and Trademark Office or once
they become generally available to the public through no fault of either Party.
Notwithstanding anything to the contrary, however, each Party may disclose the
terms and exhibits of this Agreement and the Provisional Patent Application
(a) to advisors, actual or potential investors, acquisition partners,
sublicensees, and others on a need to know basis under circumstances that
reasonably ensure the confidentiality thereof, or (b) as required by securities
or other applicable laws or regulations, such as SEC regulations.

 

12. REGULATORY MATTERS

12.1 Product. The Supplier shall be responsible for obtaining and maintaining
all Regulatory Approvals for the Product in the Territory. Supplier shall
maintain with the FDA a valid DMF for the Product that is in full compliance
with applicable FDA requirements, and Purchaser shall have the right to
reference such DMF in its drug applications for the Finished Product. Supplier
shall ensure that such DMF contains all material written and other information
relating to the manufacture of Product in Supplier’s possession or control that
is necessary for Purchaser to apply for, obtain and thereafter maintain
Regulatory Approvals for the Finished Product in the Territory, including
without limitation information relating to that portion of the Facility used in
the manufacture of Product, process, methodology or components used in the
manufacture of Product or other such information required to be submitted to
Regulatory Agencies (collectively “Product Regulatory Information”). In the
event Regulatory Agencies do not accept Purchaser’s reference to Supplier’s DMF
or otherwise require additional Product Regulatory Information for Purchaser to
obtain and/or maintain Regulatory Approvals, Supplier agrees to promptly provide
all such required Product Regulatory Information to such Regulatory Agencies in
the format required by such Regulatory Agencies. Supplier agrees to immediately
inform Purchaser when any “pertinent” changes (as described by the FDA in Part
VII A, of its Guideline for Drug Master Files and as required in 21 CFR 314.
420(c)) to current Product manufacturing practices, procedures are made and to
provide updated information to Purchaser from time to time, and to cooperate
with Purchaser with respect to all reporting obligations relevant to the
Finished Product under Applicable Laws.

 

-19-



--------------------------------------------------------------------------------

12.2 Finished Product. The Purchaser shall be responsible for obtaining and
maintaining all Regulatory Approvals with respect to the Finished Product in the
Territory other than those Regulatory Approvals relating to the Product and
Supplier’s manufacture thereof, which shall be the responsibility of Supplier.
The Purchaser shall provide the Supplier with (i) a copy of its NDA approval
letter for Finished Product within a reasonable time after Purchaser’s receipt
thereof from the FDA, and (ii) copies of any equivalent Regulatory Approval
notices for Finished Product from other applicable Regulatory Agencies within a
reasonable time after receipt thereof; provided that in each case Purchaser may
redact any of its proprietary information from such copy. Supplier shall
cooperate and provide reasonable assistance to Purchaser in connection with
Purchaser’s obtainment and maintenance of Regulatory Approvals for Finished
Product.

12.3 Regulatory Actions. Supplier shall permit the FDA and other Regulatory
Agencies to conduct inspections of the Facility as they may request, including
pre-approval inspections, and shall cooperate with such Regulatory Agencies with
respect to the inspections and any related matters, in each case which is
related to the Product or Finished Product. Supplier shall give Purchaser a
report of the results of any such inspection, to the extent the findings of such
inspection negatively affect the Supplier’s ability to meet its obligations
hereunder to supply Product, if the GMP deficiencies associated with the Product
could lead to further action by Regulatory Agencies such as a warning letter, or
if such notice is required by Section 12.1 hereof.

 

13. REPRESENTATIONS AND WARRANTIES

13.1 General. Each Party represents and warrants that: (a) it has full power to
enter into this Agreement and to grant to the other Party the rights granted to
such other Party under this Agreement and (b) it has obtained all necessary
corporate approvals to enter into and execute the Agreement.

13.2 Product Warranties. Supplier represents and warrants that:

13.2.1 All Product supplied hereunder shall comply with the applicable
Specifications and, if applicable, shall conform with the information shown on
the certificate of analysis provided for the particular shipment pursuant to
Section 6.2 above;

13.2.2 The Facility, the manufacturing and supply activities contemplated
herein, and all Product supplied hereunder shall comply with all Applicable
Laws. Without limiting the foregoing, at the time of delivery to Purchaser, none
of the Product shall be adulterated or misbranded within the meaning of the
FDCA, as amended and in effect at the time of shipment.

13.2.3 Title to all Product provided to Purchaser under this Agreement shall
pass as provided in this Agreement, free and clear of any security interest,
lien, or other encumbrance.

13.3 Personnel. Supplier represents and warrants to Purchaser that neither
Supplier nor any of its employees have been “debarred” by the FDA, or subject to
a similar sanction from another Regulatory Agency, nor have debarment
proceedings against Supplier or any of its employees been commenced. Supplier
will promptly notify Purchaser in writing if any such proceedings have commenced
or if Supplier or any of its employees are debarred by the FDA or other
Regulatory Agencies.

 

-20-



--------------------------------------------------------------------------------

13.4 Third Party Intellectual Property Rights. Supplier represents and warrants
that, as of the Effective Date and to the Supplier’s Knowledge, the Product and
Supplier’s manufacture thereof do not infringe any third party intellectual
property rights.

13.5 Purchaser Intellectual Property. Purchaser represents and warrants that, as
of the Effective Date, it has not filed a patent application claiming the
Agreement IP, except for the Provisional Patent Application, and that to its
best knowledge prior to the filing thereof it made no public disclosure of the
carbonate and bicarbonate buffer system as described in claim 1, section (ii) of
the form of the Provisional Patent Application provided by Purchaser to Supplier
on July 20, 2007.

13.6 Disclaimer. EXCEPT AS PROVIDED IN THIS ARTICLE 13, NEITHER PARTY MAKES ANY
WARRANTIES OR CONDITIONS (EXPRESS, IMPLIED, STATUTORY OR OTHERWISE) WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND EACH PARTY EXPRESSLY DISCLAIMS ANY SUCH
ADDITIONAL WARRANTIES INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, EVEN IF THAT PURPOSE IS
KNOWN TO SUPPLIER.

 

14. INDEMNIFICATION

14.1 Indemnity by Supplier. Supplier agrees to indemnify, protect, defend and
hold harmless Purchaser, its directors, officers, employees, successors and
assigns from and against any claims, damages, liability, harm, loss, costs,
penalties, lawsuits, threats of lawsuit or other governmental action, including
reasonable attorneys’ fees, arising out of any claim, complaint, suit,
proceeding, or cause of action brought or claimed by any third party which arise
out of: (i) Supplier’s breach of this Agreement or of any warranty or
representation made by Supplier to Purchaser under this Agreement (provided that
the warranties with respect to Product supplied hereunder as set forth in
Sections 6.1 and 13.2 shall be subject to the limitations of Sections 6.4 and
6.5, if applicable); or (ii) the negligent or intentionally wrongful acts or
omissions of Supplier (but only to the extent not arising from a claim by a
third party arising out of Supplier’s breach of this Agreement or any warranty
or representation covered by an indemnification obligation under subsection
(i)).

14.2 Indemnity by Purchaser. Purchaser agrees to indemnify, protect, defend and
hold harmless Supplier, its directors, officers, employees, successors and
assigns from and against any claims, damages, liability, harm, loss, costs,
penalties, lawsuits, threats of lawsuit, recalls or other governmental action,
including reasonable attorneys’ fees, arising out of any claim, complaint, suit,
proceeding, or cause of action brought or claimed by any third-party which
(i) arise out of Purchaser’s breach of this Agreement or of any warranty or
representation made to Supplier under this Agreement, (ii) the actual
infringement by the Finished Product manufactured for or sold by or on behalf of
Purchaser of third party intellectual property rights, or (iii) result from the
manufacture, sale, marketing, use or distribution by Purchaser of Finished
Product (to the extent not attributable to any Product), including without
limitation the negligent or intentionally wrongful acts or omissions of
Purchaser; except in each case to the extent that Supplier is obligated to
indemnify, protect and defend Purchaser for such claims under Section 14.1
above.

 

-21-



--------------------------------------------------------------------------------

14.3 Indemnification Procedure. A Party that intends to claim indemnification
(“Indemnitee”) under this Article 14 shall promptly notify the indemnifying
Party (“Indemnitor”) in writing of any third party claim, suit, or proceeding
included within the indemnification described in this Article 14 (each a
“Claim”) with respect to which the Indemnitee intends to claim such
indemnification, and the Indemnitor shall have sole control of the defense and
settlement of the Claim; provided that the Indemnitor shall not enter into any
settlement that admits the fault of Indemnitee without the prior written consent
of Indemnitee, such consent not to be unreasonably withheld. The Indemnitee
shall have the right to participate, at its own expense, with counsel of its own
choosing in the defense or settlement of the Claim. The indemnification
obligations under this Article 14 shall not apply to amounts paid in settlement
of any Claim if such settlement is effected without the consent of the
Indemnitor. The Indemnitee and its employees, at the Indemnitor’s request and
expense, shall provide full information and reasonable assistance to Indemnitor
and its legal representatives with respect to Claims.

14.4 Limitation of Liability. EXCEPT IN THE CASE OF WILLFUL BREACH OF THIS
AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES TO THE OTHER PARTY OR ANY OTHER PERSON
(INCLUDING DAMAGES FOR LOSS OF BUSINESS PROFITS) ARISING FROM RELATING TO ANY
CLAIM MADE UNDER THIS AGREEMENT.

 

15. MISCELLANEOUS

15.1 Entire Agreement; Amendment. This Agreement, including all Exhibits hereto,
sets forth the entire agreement and understanding between the Parties and
supersedes all previous agreements, promises, representations, understandings
and negotiations, whether written or oral, between the Parties with respect to
the subject matter hereof, including the LOI and that certain Purchase Order
No. 96918 between the Parties dated September 22, 2006 and the Confidentiality
Agreement dated March 5, 2003. None of the terms of this Agreement shall be
amended or modified except in writing signed by the Parties hereto.

15.2 Assignment. Neither Party may assign or transfer any of its rights under
this Agreement or delegate any of its obligations or duties under this Agreement
without the prior written consent of the other Party. Notwithstanding the
foregoing, (i) Supplier may assign this Agreement to one of its Affiliates; and
(ii) either Party may assign or transfer any of its rights or delegate any of
its obligations or duties under this Agreement, to a successor by way of merger,
consolidation or the acquisition of substantially all of its business and assets
relating hereto; provided that, in each of cases (i) and (ii), such assignee
assumes in writing the assignor’s obligations under this Agreement and agrees to
be bound by the terms and conditions hereof.

15.3 Severability. If and solely to the extent that any provision of this
Agreement shall be invalid or unenforceable, or shall, if kept effective in this
Agreement, render this entire Agreement to be invalid or unenforceable, such
offending provision shall be of no effect and

 

-22-



--------------------------------------------------------------------------------

shall not affect the validity of the remainder of this Agreement or any of its
provisions; provided, however, the Parties shall use their respective reasonable
efforts to renegotiate the unenforceable provisions to best accomplish the
original intentions of the Parties with respect to such provisions.

15.4 Waivers. Any waiver of the terms and conditions hereof must be explicitly
in writing. A waiver by any Party of any term or condition of this Agreement in
any one instance shall not be deemed or construed to be a waiver of such term or
condition for any similar instance in the future or of any subsequent breach
hereof. All rights, remedies, undertakings, obligations and agreements contained
in this Agreement shall be cumulative and none of them shall be a limitation of
any other remedy, right, undertaking, obligation or agreement.

15.5 Further Documents. Each Party hereto agrees to execute such further
documents and take such further steps as the other Parties reasonably determine
may be necessary or desirable to effectuate the purposes of this Agreement.

15.6 Force Majeure. No Party shall be liable for failure to perform or delay in
performing obligations set forth in this Agreement, and no Party shall be deemed
in breach or default of its obligations, if, to the extent and for so long as,
such failure, delay, breach or default is due to natural disasters or causes
beyond the reasonable control of such Party. Availability or allocation of raw
materials or labor shall not constitute a force majeure event. Any Party
desiring to invoke the protection of force majeure hereunder shall promptly
notify the other Party of such desire and shall use reasonable efforts to resume
performance of its obligations.

15.7 Governing Law. This Agreement is deemed to have been entered into in the
State of Delaware, and, subject to the dispute resolution procedure outlined in
Section 15.8 below, its interpretation, construction, and the remedies for its
enforcement or breach shall be governed by, and are to be applied pursuant to
and in accordance with, the laws of the State of Delaware, without reference to
conflict of laws principles and excluding the 1980 U.N. Convention on Contracts
for the International Sale of Goods.

15.8 Disputes. In the event of any dispute or claim arising out of or in
connection with this Agreement, or the performance, breach or termination
thereof, either Supplier or Purchaser may, by written notice to the other Party,
have such dispute referred to the Chief Executive Officers (or equivalent) of
Supplier and Purchaser, for attempted resolution by good faith negotiations
within thirty (30) days after such notice is received by such other Party. If
the Parties are unable to resolve such dispute within such thirty (30) day
period, such dispute shall be finally settled by binding arbitration by Judicial
Arbitration and Mediation Services, Inc. (JAMS) under its rules of arbitration,
by three (3) arbitrators appointed in accordance with said rules, unless the
Parties to the dispute have agreed to have only one (1) arbitrator. The decision
and/or award rendered by the arbitrator(s) shall be written, final and
non-appealable, and judgment on such decision and/or award may be entered in any
court of competent jurisdiction. The arbitral proceedings and all pleadings and
evidence shall be in the English language. Any evidence originally in a language
other than English shall be submitted with a certified English translation
accompanied by an original or true copy thereof. In the event such dispute is
referred to arbitration by Supplier, the place of arbitration shall be San
Francisco, California, and in the event such dispute is referred to arbitration
by Purchaser, the place of arbitration shall be

 

-23-



--------------------------------------------------------------------------------

Wilmington, Delaware. The costs of any arbitration, including administrative
fees and fees of the arbitrator(s), shall be shared equally by the Parties to
the dispute, unless otherwise determined by the arbitrator(s). Each Party shall
bear the cost of its own attorneys’ and expert fees. The Parties agree that, any
provision of applicable law notwithstanding, they will not request, and the
arbitrator shall have no authority to award, punitive or exemplary damages
against any Party. Notwithstanding the foregoing, a Party may at any time seek
injunctive or other equitable relief for any breach or alleged breach by the
other Party of this Agreement.

15.9 Notices. Any notice, consent or approval permitted or required under this
Agreement shall be in writing sent by registered or certified airmail (postage
prepaid), overnight courier or by facsimile (with such facsimile to be promptly
confirmed by registered or certified airmail, postage prepaid) and addressed as
follows:

 

If to Supplier:    SPI Pharma, Inc.    321 Cherry Lane    New Castle, DE 19720
   Attention: Sarath Chandar    Fax No: 302-576-8567 If to Purchaser:   
Transcept Pharmaceuticals, Inc.    1003 W. Cutting Blvd., Suite 110    Pt.
Richmond, CA 94804    Attention: Glenn A. Oclassen Sr., CEO    Fax No.:
510-215-3535

All notices shall be deemed to be effective on the business day after delivery
of such notice to the overnight courier, the day such notice is received by
addressee via registered or certified mail, or the day on which such notice is
sent by facsimile. In case any Party changes its address at which notices are to
be received, written notice of such change shall be given as soon as practicable
to the other Party.

15.10 Forms. The Parties recognize that, during the term of this Agreement, a
purchase order form, purchase order acknowledgment form or similar routine
document (collectively, “Forms”) may be used to implement or administer
provisions of this Agreement. Therefore, the Parties agree that the terms of
this Agreement shall prevail in the event of any conflict between this Agreement
and the printed provisions of such Forms, or typed provisions of Forms that add
to, vary, modify or are in conflict with the provisions of this Agreement.

15.11 Implied Obligations. This Agreement sets forth all of the rights and
obligations of the Parties with respect to the subject matter hereof.

15.12 Headings. Headings in this Agreement are included for ease of reference
only and shall have no legal effect and shall not be used in any way to construe
or interpret this Agreement.

 

-24-



--------------------------------------------------------------------------------

15.13 Relationship of the Parties. The relationship hereby established between
Purchaser and Supplier is solely that of independent contractors; this Agreement
shall not create an agency, partnership, joint venture or employer/employee
relationship, and nothing hereunder shall be deemed to authorize either Party to
act for, represent or bind the other except as expressly provided in this
Agreement.

15.14 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original and all of which together shall
constitute a single instrument.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date by their duly authorized officers.

 

TRANSCEPT PHARMACEUTICALS, INC.     SPI PHARMA, INC. By:   /s/ Glenn A. Oclassen
    By:   /s/ R. Sarath Chandar   Name: Glenn A. Oclassen       Name: R. Sarath
Chandar   Title: President and CEO       Title: VP, Global Marketing

 

-25-



--------------------------------------------------------------------------------

EXHIBIT A

PRODUCT PRICING

Product Name: Buffered Soda

Price: [***]

Orders of Product shall [***].

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT B

PRODUCT SPECIFICATIONS

Product Name: Buffered Soda

Specifications:

CERTIFICATE OF ANALYSIS

[***]

Buffered Soda

 

Date of Mfg:    October 2006 Retest Date:    April 2006 Expiration Date:   
October 2007 Lot No.: [***]   

 

Analysis

  

Method

  

Results

  

Specifications

      [***]   

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.